Case 4:20-cv-03463 Document 27 Filed on 05/28/21 in TXSD Page 1 of 11
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  May 28, 2021
                                                                               Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       SCD BLK 251 HOUSTON             § CIVIL ACTION NO.
       LLC,                            § 4:20-cv-03463
                  Plaintiff,           §
                                       §
                                       §
              vs.                      § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
       MT JEFFERSON                    §
       HOLDINGS LLC,                   §
                 Defendant.            §

                     OPINION AND ORDER
        GRANTING MOTION FOR JUDGMENT ON THE PLEADINGS
           Plaintiff SCD BLK 251 Houston, LLC is a real estate
       construction and development company that owns a parking lot
       in downtown Houston. Defendant Mt Jefferson Holdings, LLC
       owns the Four Seasons Hotel that’s across the street. Over two
       decades ago, the prior owners of these properties reached an
       agreement by which a sky bridge or tunnel might later connect
       the Four Seasons with a structure to be built atop the parking lot.
           SCD filed this suit seeking a declaration that it properly
       exercised its putative right and option to make that connection.
       Both parties moved for judgment on the pleadings.
           The motion by Mt Jefferson is granted. Dkt 18. The motion
       by SCD is denied. Dkt 17.
                1. Background
           Crescent Real Estate Funding IX, LP originally owned both
       the Four Seasons Hotel (which sits on land designated as
       Block 252) and the adjacent plot of land (which is designated as
       Block 251). Crescent sold the Four Seasons to HEF Houston LP
       in November 2000. HEF and Crescent also entered into a
       separate agreement titled “Agreement Regarding Span.” See
       Dkt 17-1 at 2–9. A recital within it states, “HEF and Crescent
Case 4:20-cv-03463 Document 27 Filed on 05/28/21 in TXSD Page 2 of 11




       agreed, as part of the sale of the Hotel, to permit Crescent the
       future right and option to connect a skybridge or tunnel to the
       Hotel on the terms and conditions set forth below.” Id at 2.
           The substance of that granted right is this single, dense
       paragraph:
                Connection Right. HEF hereby grants and
                conveys to Crescent the successors and assigns
                in ownership (each, a “Block 251 Owner”) of
                Block 251 S.S.B.B., Houston, Texas (“Block
                251”), the future right to connect an air bridge or tunnel
                (a “Connection”) to a point on the wall of the
                Improvements, provided (a) such right shall be
                limited to a Connection located on or below the
                third floor of the Improvements that is mutually
                agreed upon the owner of the Property
                (“Property Owner”) and Block 251 Owner, and
                (b) the Connection shall not, without the
                consent of the Property Owner, interfere with
                the current configuration of the Hotel (for
                example, the Connection will not be permitted
                to attach at the location of the restaurant(s) or
                banquet rooms of the Hotel without the
                consent of the Property Owner). Block 251
                Owner and Property Owner may each use such
                Connection for access to and from the
                Improvements to “Class A” improvements to
                be constructed on Block 251, if any, pursuant to
                an agreement which shall generally be in the form of the
                existing span agreements affecting the Property, except
                as otherwise provided herein. The form of such
                agreement shall incorporate provisions
                requiring the consent of Property Owner to the
                exact location of the Connection, the design of
                the Connection, the method of construction of
                the Connection, insurance coverage during and
                after the construction of the Connection and
                the timing of construction of the Connection.
                Property Owner agrees that it will not unreasonably




                                       2
Case 4:20-cv-03463 Document 27 Filed on 05/28/21 in TXSD Page 3 of 11




                withhold, condition or delay its consent to the
                construction of the Connection; however, it shall be
                reasonable for Property Owner to withhold its
                consent in the event Property Owner
                determines, using its reasonable discretion, that
                such a tunnel or air bridge, once constructed
                and fully functional, would adversely affect the
                operations of the Hotel, other than the
                imposition of increased operating costs
                resulting from the operation of the tunnel or air
                bridge. All costs of constructing the Connection
                shall be paid by Block 251 Owner, provided
                that fees and expenses incurred by Property
                Owner in negotiating and reviewing the plans
                for the Connection (including without
                limitation, legal, architectural and engineering
                fees) shall be paid by Property Owner. Block
                251 Owner shall be solely responsible for all
                capital expenditures required for the upkeep of
                the Connection, except for the exterior doors
                from the Connection to the Hotel. The execution
                of a span agreement between Property Owner and the
                Block 251 Owner shall supersede and cancel the
                retained rights set forth in this Agreement.
       Id at 2–3 (emphasis added).
            The span agreement also provides, “The right granted above
       shall be exercised, if at all, on or before December 31, 2020.”
       Id at 3. It further states, “Time is of the essence in the
       performance of all obligations under this Agreement.” Id at 4.
       And it requires that it be construed under Texas law. Ibid.
            A memorandum of rights executed concurrently with the
       span agreement was recorded in the Harris County real property
       records. Dkt 1-1 at ¶ 8; see Dkt 17-1 at 11–13. Ownership of the
       Four Seasons thereafter eventually passed from HEF to Mt
       Jefferson, and ownership of Block 251 eventually passed from
       Crescent to SCD. Dkt 1-1 at ¶¶ 8–9. The parties explained at
       hearing that Block 251 at present remains an empty lot used
       solely for parking.




                                      3
Case 4:20-cv-03463 Document 27 Filed on 05/28/21 in TXSD Page 4 of 11




            This dispute began when SCD sent Mt Jefferson a letter on
       April 8, 2020. That letter stated, “SCD has elected to exercise the
       right to connect given to SCD under the Span Agreement.”
       Dkt 17-1 at 15. SCD asserts that it has since “undertaken good-
       faith efforts to finalize and enter the ‘span agreement’
       contemplated and referenced in the Agreement.” Dkt 1-1 at ¶ 13.
       For example, SCD states that it “engaged the same architectural
       and structural engineering firms that Mt. Jefferson previously
       hired to perform work on the property, rendered several
       conceptual designs for a potential sky bridge, and proposed
       several connection points.” Ibid. SCD alleges that Mt Jefferson
       “refused to agree to any connection point proposed by SCD and
       refused to propose any connection points of its own.” Id at ¶ 14.
            SCD filed a complaint in Texas state court in August 2020,
       seeking a declaratory judgment that it “exercised its right and
       option to connect a sky bridge from Block 251 to the Property
       by providing written notice that it exercised such right prior to
       December 31, 2020.” Id at ¶ 18.
            Mt Jefferson removed based on diversity jurisdiction. Dkt 1.
       The parties then filed cross motions for judgment on the
       pleadings under Rule 12(c). Dkts 17, 18.
                2. Legal standard
            Rule 12(c) of the Federal Rules of Civil Procedure provides,
       “After the pleadings are closed—but early enough not to delay
       trial—a party may move for judgment on the pleadings.” A
       motion seeking such relief “is designed to dispose of cases where
       the material facts are not in dispute and a judgment on the merits
       can be rendered by looking to the substance of the pleadings and
       any judicially noticed facts.” Great Plains Trust Co v Morgan Stanley
       Dean Witter & Co, 313 F3d 305, 312 (5th Cir 2002), quoting
       Hebert Abstract Co Inc v Touchstone Properties Limited, 914 F2d 74, 76
       (5th Cir 1990, per curiam).
            This means that the legal standard for motions under
       Rule 12(c) is the same as those for motions under Rule 12(b)(6).
       See Gentilello v Rege, 627 F3d 540, 543–44 (5th Cir 2010). As such,
       when deciding a motion under Rule 12(c), the reviewing court
       must accept all well-pleaded facts as true and view them in the
       light most favorable to the nonmovant. For example, see In re



                                         4
Case 4:20-cv-03463 Document 27 Filed on 05/28/21 in TXSD Page 5 of 11




       Katrina Canal Breaches Litigation, 495 F3d 191, 205 (5th Cir 2007);
       see also Charles Alan Wright and Arthur R. Miller, Federal Practice
       and Procedure § 1368 (West 3d ed April 2021 update). It also “must
       limit itself to the contents of the pleadings, including attachments
       thereto.” Brand Coupon Network LLC v Catalina Marketing Corp,
       748 F3d 631, 635 (5th Cir 2014), quoting Collins v Morgan Stanley
       Dean Witter, 224 F3d 496, 498 (5th Cir 2000).
            Where (as here) both parties move for judgment on the
       pleadings, the reviewing court must evaluate each motion
       separately in a manner akin to consideration of cross-motions for
       summary judgment. For example, see Mt Hawley Insurance Co v
       Huser Construction Co, 2019 WL 1255756, *4–5 (SD Tex), citing
       Shaw Constructors v ICF Kaiser Engineers, Inc, 395 F3d 533, 538–39
       (5th Cir 2004). This means that the court views the pleadings,
       attachments, and inferences with respect to each motion in the
       light most favorable to the nonmoving party. Compare In re
       Katrina Canal Breaches Litigation, 495 F3d at 205 (as to Rule 12(c)),
       with Amerisure Insurance Co v Navigators Insurance Co, 611 F3d 299,
       304 (5th Cir 2010) (quotation omitted) (as to Rule 56). If one
       party shows that it’s entitled to judgment as a matter of law, that
       cross motion should be granted and the other denied. Compare
       Great Plains Trust Co, 313 F3d at 312–13 (as to Rule 12(c)), with
       Tidewater Inc v United States, 565 F3d 299, 302 (5th Cir 2009) (as to
       Rule 56). The fact that both parties move for judgment on the
       pleadings in no way indicates that a triable issue exists.
            SCD attached several documents to its complaint and
       motion for judgment on the pleadings. These include the span
       agreement, the memorandum of span agreement, the letter of
       April 8, 2020 purporting to exercise the connection right, and the
       deed to Block 251. See Dkt 17-1 at 2–9, 11–13, 15–16, 25–32; see
       also Dkt 17 at 6. Both parties reference and rely upon these
       documents in their respective motions and responses, thus
       agreeing that they’re appropriately considered here.
                 3. Analysis
            The parties dispute two main issues. One is whether the span
       agreement is even enforceable. Mt Jefferson argues that it isn’t,
       characterizing it as simply “an agreement to agree.” Dkt 18 at 10–
       18. In its view, the terms related to the construction of the sky




                                        5
Case 4:20-cv-03463 Document 27 Filed on 05/28/21 in TXSD Page 6 of 11




       bridge provide that many of the material details (such as where
       the connection will go, the timing of the project, and the rest) are
       to be determined only in a subsequent agreement between the
       parties. With so much having been left undecided or unspecified,
       Mt Jefferson says, the parties really didn’t agree to anything
       according substantive right. SCD sees things differently, arguing
       that all necessary material terms were previously agreed between
       Crescent and HEF. And as for the need of a future agreement, it
       isn’t really so open-ended because the span agreement restricts
       Mt Jefferson’s authority to negotiate, requiring that it “will not
       unreasonably withhold, condition or delay its consent to the
       construction of the Connection.” See Dkt 19 at 11, quoting
       Dkt 17-1 at 3.
            Enforceability needn’t be resolved—or rather, the span
       agreement can be assumed to be an enforceable option contract
       as argued by SCD. This is so because the other issue is whether
       (assuming that it is enforceable) SCD properly exercised its right
       to connect a sky bridge to the Four Seasons. That presents a
       question of timing that can be resolved as a matter of law
       according to the undisputed facts presented by the parties.
            The span agreement was originally signed over twenty years
       ago in November of 2000. And it provided, “The right granted
       above shall be exercised, if at all, on or before December 31,
       2020.” Dkt 17-1 at 3. The date set out in this sentence is of course
       important. But so are the two operative clauses that precede it.
       Quite plainly, the right granted above refers to the substantive
       entitlement conferred by the span agreement. That paragraph is
       titled “Connection Right,” and it states that what was granted and
       conveyed was “the future right to connect an air bridge or tunnel
       (a ‘Connection’) to a point on the wall . . . .” Id at 2. That is the
       right that shall be exercised, if at all, before the end of the year 2020.
       What does it mean for that right to be exercised prior to year-end
       2020? Texas law answers and resolves that question against the
       declaration sought by SCD.
            Where (as here) an option contract doesn’t specify the
       manner of exercise, “the optionee is only required to notify the
       optionor prior to the expiration of the option period, and then
       tender performance within a reasonable time thereafter to




                                           6
Case 4:20-cv-03463 Document 27 Filed on 05/28/21 in TXSD Page 7 of 11




       exercise the option.” Faucette v Chantos, 322 SW3d 901, 910 (Tex
       App—Houston [14th Dist] 2010, no pet) (collecting cases). This
       requires both timely notice and subsequent legal tender within that
       reasonable timeframe. For example, see English v English,
       44 SW3d 102, 104–05 (Tex App—Houston [14th Dist] 2001, no
       pet). The tender of performance under Texas law ordinarily
       requires a party to show that it has complied with its contractual
       obligations. For example, see DiGuiseppe v Lawler, 269 SW3d 588,
       594 (Tex 2008) (collecting cases). But so-called actual tender isn’t
       required if it would be “a useless act, an idle ceremony, or wholly
       nugatory,” as in a situation where the other contracting party is
       refusing to perform. Ibid, quoting Wilson v Klein, 715 SW2d 814,
       822 (Tex App—Austin 1986, writ refd nre). Even so, the party
       seeking performance must show that it was “ready, willing, and
       able to timely perform” its obligations, even “ready, desirous,
       prompt, and eager.” Id at 593, quoting Ratcliffe v Mahres,
       122 SW2d 718, 721–22 (Tex Civ App—El Paso 1938, writ refd),
       in turn quoting John Norton Pomeroy, Jr, 4 A Treatise on Equity
       Jurisdiction § 1408 (Bancroft Whitney 3d ed 1905).
            It is important to note the span agreement at issue is one
       known to the law as a unilateral contract. Such a contract “occurs
       when there is only one promisor and the other party accepts, not
       by mutual promise, but by actual performance or forbearance.”
       Vanegas v American Energy Services, 302 SW3d 299, 301 (Tex 2009),
       quoting 1 Williston on Contracts § 1.17 (Thomas Reuters 4th ed
       2007). “The promisee commits himself to nothing” in this type
       of contract. Dodson v Stevens Transport, a Division of Stephen
       Foods, Inc, 776 SW2d 800, 805 (Tex App—Dallas 1989, en banc,
       no writ). Yet on the other hand, the promisor assumes
       obligations that trigger if the promisee chooses to perform
       actions previously specified by the offer. Johnston v Kruse,
       261 SW3d 895, 899 (Tex App—Dallas 2008, no pet) (citations
       omitted).
            Option contracts are unilateral in character except in “rare
       instances.” Casa El Sol-Acapulco, SA v Fontenot, 919 SW2d 709, 717
       (Tex App—Houston [14th Dist] 1996, writ dismissed). And
       clearly, the contract offered by Mt Jefferson to SCD by the span
       agreement (or more precisely, as between their predecessors) was




                                        7
Case 4:20-cv-03463 Document 27 Filed on 05/28/21 in TXSD Page 8 of 11




       unilateral in character. That is, SCD was never obligated to do
       anything. But it could choose to exercise its “future right to
       connect” inherited from Crescent, and thus force Mt Jefferson to
       follow through on its inherited promise from HEF—to enter
       into a secondary span agreement and allow SCD to build a
       skybridge connection. See generally Casa El Sol-Acapulco, 919
       SW2d at 717 n 8, citing 1A Corbin on Contracts § 260 (West rev ed
       1964).
             These distinctions—that the span agreement is assumed to
       be an option contract, and that it is of its nature a unilateral one—
       are important. For a respected treatise on the subject explains that
       “it is well settled that time is of the essence of an option”—even
       without an “express provision” stating it as such, “since an option
       by its very terms must be exercised within a specified time and
       otherwise in accordance with specified provisions.” 15 Williston
       on Contracts § 46:12. And it further states, “If the option offers a
       unilateral contract, then performance—and not merely an indication of
       an intention to exercise the option—must be tendered within the stated
       period.” Ibid (emphasis added) citing, among others, Jones v Gibbs,
       130 SW2d 265, 273 (Tex Comm’n App 1939), in turn citing
       Frank James, The Law of Option Contracts § 863 (Bender–Moss
       1916). Even apart from this generally applicable principle, the
       span agreement itself globally admonishes, “Time is of the
       essence in the performance of all obligations under this
       Agreement.” Dkt 17-1 at 4. Texas law provides that “if it is clear
       the parties intend that time is of the essence to a contract, timely
       performance is essential to a party’s right to require performance
       by the other party.” Mustang Pipeline Co v Driver Pipeline Co,
       134 SW3d 195, 196 (Tex 2004, per curiam), citing DEW Inc v
       Depco Forms, Inc, 827 SW2d 379, 382 (Tex App—San Antonio
       1992, no writ).
             In accord is decision in Wilson v Klein, holding, “Where time
       is of the essence of a contract, a party must perform or tender
       performance in strict compliance with the provisions of the contract
       within the time prescribed, in order to entitle him to specific
       performance.” 715 SW2d 814, 822 (Tex App—Austin 1986,
       writ refd nre). (emphasis in original), quoting Liedeker v Grossman,
       206 SW2d 232, 234–35 (Tex 1947). An option in such context




                                         8
Case 4:20-cv-03463 Document 27 Filed on 05/28/21 in TXSD Page 9 of 11




       can’t be allowed to continue “the contract several years past the
       time required for the parties’ performance, notwithstanding that
       they stipulated that timeliness was an essential aspect of any
       obligation, right, or estate created in the contract.” Id at 823
       (emphasis in original). Contrary holding would unreasonably
       extend the rights associated with the option beyond the set term,
       and the optionee “would obtain a valuable contract right for
       which he had not paid consideration and [the optionor’s]
       property would be burdened by a contract right for which he
       received no consideration.” Ibid.
            The letter by SCD on April 8, 2020 must be read and
       understood with these principles in mind. That letter stated,
       “SCD has elected to exercise the right to connect given to SCD
       under the Span Agreement.” Dkt 17-1 at 15. That notice was
       certainly timely, at least in the sense of being submitted prior to
       December 31, 2020. But as already shown, the right granted above
       that SCD purports to have exercised was “the future right to
       connect an air bridge or tunnel (a ‘Connection’) to a point on the
       wall . . . .” Dkt 17-1 at 2. That is the tender—connection of an air
       bridge or tunnel—required to be made by the time of (or at least
       “within a reasonable time” after) the operative date of
       December 31, 2020. Faucette, 322 SW3d at 910. And that is
       something SCD was quite unprepared to do at the time of its
       letter.
            Generously considered, the ability of SCD to make any
       “Connection” to the Four Seasons was many years away into the
       future. True, SCD alleges that its written notice was alone
       sufficient because it “immediately took steps to tender
       performance, including engaging architectural and structural
       engineering firms, rendering and providing conceptual designs
       for the sky bridge, and proposing multiple connection points.”
       Dkt 17 at 12; see also Dkt 1-1 at ¶ 13; see also Dkt 19 at 8. But
       that ignores quite a lot. For instance, there’s neither a structure
       on Block 251 at present, nor any specific plans as to what that
       building will be—even though the span agreement requires it to
       be a “Class A” improvement. Dkt 17-1 at 2. This means that an
       entire downtown building of premier quality must be fully and
       actually rendered by SCD, along with the negotiation and




                                        9
Case 4:20-cv-03463 Document 27 Filed on 05/28/21 in TXSD Page 10 of 11




        execution of the secondary span agreement between the parties
        as contemplated under the subject span agreement. The entire
        building project would also then require extensive permitting and
        approval by the City of Houston and Harris County. And only
        then would follow the actual construction of the building, at the
        end of which a sky bridge might be connected to the Four
        Seasons Hotel.
             As of April 2020, SCD simply wasn’t “ready, willing, and able
        to timely perform” its obligations under any reasonable reading
        of the span agreement, which specifies a fixed time limit with
        reference to the actual connection to be made. DiGuiseppe,
        269 SW3d at 594. Such construction could be said to leave some
        uncertainty as to application of the span agreement in other
        circumstances. For instance, would it present a closer question if
        SCD had sent its letter in April of 2014? How about in April
        of 2017? Perhaps. But an earlier and more-debatable fact pattern
        isn’t the one at issue here. Instead, there is only the undisputed
        fact that SCD gave notice nineteen years and four months into a
        twenty-year term by the end of which any “right to connect” was
        to have been made. Dkt 17-1 at 2.
             “The plaintiff’s burden of proving readiness, willingness and
        ability [to perform] is a continuing one that extends to all times
        relevant to the contract and thereafter.” Maxey v Maxey,
        617 SW3d 207, 226 (Tex App—Houston [1st Dist] 2020, no pet),
        quoting DiGuiseppe, 269 SW3d at 594. Despite having twenty
        years to prepare, at no point was SCD ready, willing, and able to
        timely perform its obligation to actually make the subject
        connection. Given the definition of the right at issue, its linkage
        to a time certain by which a connection must be made, the fact
        that no plans were yet drawn up or construction even begun, and
        the mandate of a time-is-of-the-essence clause, the letter sent by
        SCD in April of 2020 was insufficient to exercise the right
        conveyed to it under the span agreement.
             SCD isn’t entitled to the declaration it seeks. The declaration
        must instead issue in favor of Mt Jefferson.
                  4. Conclusion
             The motion for judgment on the pleadings by Defendant Mt
        Jefferson Holdings, LLC is GRANTED. Dkt 18.



                                        10
Case 4:20-cv-03463 Document 27 Filed on 05/28/21 in TXSD Page 11 of 11




            The motion by Plaintiff SCD BLK 251 Houston, LLC is
        DENIED. Dkt 17.
            Mt Jefferson must submit a proposed form of judgment by
        June 11, 2021.
            SO ORDERED.

           Signed on May 28, 2021, at Houston, Texas.




                                  Hon. Charles Eskridge
                                  United States District Judge




                                    11
